                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION - DETROIT


In Re: STEPHEN COLLIAS                                    Ch 13
                                                          Case # 17-46407
                                                          Judge: Phillip J. Shefferly
                           Debtor
__________________________________/

   FIRST POST CONFIRMATION MODIFICATION OF THE CHAPTER 13 PLAN
           PURUSANT TO L.B.R. 3015-2(B) AND F.R. Bankr.P 3015(g)

      The Debtor seeks a modification of the Chapter 13 Plan as follows:

   1. The Debtor filed a Chapter 13 Bankruptcy on April 27, 2017.

   2. The Chapter 13 Plan was confirmed on August 2, 2017.

   3. The current Chapter 13 Plan payment is $3,156.00 bi-weekly which became effective
      June 8, 2020.

   4. The Debtor is seeking a Plan that proposes a 100% dividend to unsecured creditors.

   5. A 100% Plan will no longer require Debtor to remit any future Federal tax refunds.
      Debtor requests this start for the 2019 tax year.

   6. A 100% Plan will also no longer require the Debtor to amend schedule I and provide to
      the Chapter 13 Trustee and Creditor, US REIF 325 North Old Woodward Michigan LLC
      updated proof of income for Debtor and non-filing spouse on a semi-annual bases per the
      Order Confirming Plan entered August 2, 2017.

   7. A 100% Plan will also allow Debtor to retain all profit sharing or bonuses the non-filing
      spouse or Debtor receives for the remainder of the case.

   8. Debtor is also seeking to eliminate the step payment scheduled to take effect on
      September 1, 2021 in the amount of $390.21 bi-weekly.

   9. The Debtor is seeking to increase his Plan payment from $3,156.00 bi-weekly to
      $7,055.63 monthly effective July 20, 2020. Debtor is requesting a monthly deduction as
      the commission checks he receives once a month are much larger than the bi-weekly
      payments he receives for his hourly wages.




  17-46407-pjs     Doc 91    Filed 07/20/20    Entered 07/20/20 13:37:07       Page 1 of 9
   10. Debtor seeks to excuse the missed payments in the amount of $2,555.76. The Plan
       payment increase to $7,055.63 monthly is enough to fund the Plan moving forward and
       paying this in would just overfund the Plan.

   11. Debtor’s Plan is currently running timely.

   12. An amended Schedule I-J will be filed contemporaneously with this Plan Modification.

   13. Allowing the Debtor to modify his Plan to a 100% Plan and to not require the Debtor to
       remit future tax refunds starting with 2019 tax year, remit amended schedule I on a semi-
       annual basis, remit any profit sharing or bonuses the non-filing spouse or Debtor,
       eliminate the step payment scheduled to take effect on September 21, 2021 and increase
       his Plan payment from $3,156.00 bi-weekly to $$7,055.63 monthly effective July 20,
       2020 and excuse the missed payments in the amount of $2,555.76 will not cause an
       adverse impact to the unsecured creditors in the Chapter 13 Plan as they will receive
       100% dividend of the claims filed.

       WHEREFORE, the Debtor is requesting that the Court modify his Chapter 13 Plan to
   become a 100% Plan and in which he would no longer be required to remit future tax refunds
   starting with 2019 tax year, amended schedule I on a semi-annual basis, remit any profit
   sharing or bonuses the non-filing spouse or Debtor, eliminate the step payment scheduled to
   take effect on September 21, 2021, increase his Plan payment from $3,156.00 bi-weekly to
   $7,055.63 monthly effective July 20, 2020 and excuse the missed payment in the amount of
   $2,555.76.

Dated: July 20, 2020                                       /s/ John Z. Kallabat
                                                           John Z. Kallabat (P49891)
                                                           Kallabat & Associates, P.C.
                                                           Attorney for the Debtor(s)
                                                           31000 Northwestern Hwy.
                                                           Suite 201
                                                           Farmington Hills, MI 48334
                                                           248-647-6611
                                                           ecf@kallabatlaw.com




  17-46407-pjs     Doc 91     Filed 07/20/20    Entered 07/20/20 13:37:07         Page 2 of 9
                                                                           ATTACHMENT 1
                         LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY

                                                                                               DEBTOR'S
                                                     FAIR MARKET                               SHARE OF       EXEMPT         NON-EXEMPT
        TYPE OF PROPERTY                                VALUE                   LIENS           EQUITY        AMOUNT           AMOUNT

     PERSONAL RESIDENCE                                                 0.00            0.00           0.00           0.00                     0.00


 REAL ESTATE OTHER THAN
                                                                        0.00            0.00           0.00           0.00                     0.00
   PERSONAL RESIDENCE


   HHG/PERSONAL EFFECTS                                              2,825.00           0.00       2,825.00      2,825.00                      0.00



                 JEWELRY                                              500.00            0.00        500.00          500.00                     0.00



     CASH/BANK ACCOUNTS                                               700.00            0.00        700.00          700.00                     0.00



                VEHICLES                                                0.00            0.00           0.00           0.00                     0.00



 401(k): Fidelity                                               26,200.00               0.00      26,200.00     26,200.00                      0.00



 IRA: Ameriprise                                                14,000.00               0.00      14,000.00     14,000.00                      0.00

 Term Life Insurance Policy
 through employer                                                       0.00            0.00           0.00           0.00                     0.00
 (no cash value)


                          Amount available upon liquidation                                                     $                             0.00

                          Less administrative expenses and costs                                                $                             0.00

                          Less priority claims                                                                  $                       7,960.42

                          Amount Available in Chapter 7                                                         $                             0.00




Chapter 13 Model Plan - version 3.0
                                                                                  6
Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                 17-46407-pjs                 Doc 91           Filed 07/20/20      Entered 07/20/20 13:37:07        Page 3 of 9
13Network Login                                                                                                                                                                   Page 1 of 1



                                                                                                                                                                       David Ruskin Detroit MI (det)

                              13Network                                                      Enter Case Number, Name, Social Security Number, or @1st Address Line:

Kallabat & Associates          Case Query                                                                                                                                              LogOut Now

 PROFILE | PARTIES | PAY SCHEDS | PAYEES | FINANCIALS | PLAN CALC 1 |
                                                                                                                                     Recently Accessed Cases      17-46407-PJS Stephen Konstantin

  17-46407-PJS Stephen Konstantine Collias (xxx-xx-5544) 17310 Beechwood ● ● Beverly Hills ● MI ● 48025                     $3,156.00 BW/ Bar Date(s):        9/5/2017 (has passed) 10/24/2017

                                                                                                                                              Confirmed:      8/2/2017
           Print Inquiry   Trustee: David Wm. Ruskin                        Attorney: KALLABAT & ASSOCIATES PC                                Case Status:    Interim Review - Z (8/2/2022)

 The data on these pages has not been audited and is provided for general information only.
                                            35 Month(s) since Confirmation UP = $0.00    TPI = $30,112.24 TPILR = $30,112.24 BOH = $5,513.93 BOH+FEES = $6,026.15
  Line                   Name                     Claimed Amount       Mortgage Due       Coll / Value    Interest Rate     Monthly Payment      To Be Paid      Mo
            ATTORNEY FEE
       1           KALLABAT & ASSOCIATES PC                $8,358.70                            $1,800.00                                                                             $1,800.00
            DEBTOR REFUND
       2            Stephen Konstantine Collias
            EXECUTORY CONTRACT/LEASE
       3                     ADDED CREDITOR
            CURRENT MORTGAGE
       4                     ADDED CREDITOR
            Mortgage Arrears
       5                     ADDED CREDITOR
            POST-PET/PRE-CONF MTG PYMTS
       6                     ADDED CREDITOR
       7                     ADDED CREDITOR
       8                     ADDED CREDITOR
            CONT'G DEBT (USE IN PLAN CALC)
     9                       ADDED CREDITOR
    10                       ADDED CREDITOR
            SECURED
    11                       ADDED CREDITOR
    12                       ADDED CREDITOR
    13                       ADDED CREDITOR
            PRIORITY
    14             INTERNAL REVENUE SERVICE               $12,707.42
    15                       ADDED CREDITOR
    16                       ADDED CREDITOR

                  All Unsecured Creditors        Total Unsecured                                                 Percent Allowed                                         Amount Allowed
    17                                                    165111.28                                                            100                                             $165,111.28
   S




                                                                                                                          Due to Creditors:                  $0.00               $182,416.70
                                                                                                                                                                                                   
   Change Line# 0                   OK       Plan Terms 25              Calc      Unsecured % 100                 Calc
                                                                                                                           In from Debtor:            $7,055.63                  $182,416.90
   Restart
                                             Debtor 1 Pay Schedules                                                       Debtor 2 Pay Schedules
    Trustee's % 8.5
                                                 Who's Paying       Amount              Schedule            Upd Calc      Who's Paying   Amount                       Schedule         Upd Calc
   Lump Sum $ 6,026.15                       QUICKEN LOANS         $7,055.63      MONTHLY                  $      ?     DEBTOR         $0.00              WEEKLY                     $     ?

       Delete Line 0           OK            Stephen Konstan       $0.00          WEEKLY                   $      ?
                                                                                                                                                                                                   
13Network                                                          Your Chapter 13 Information Management System                                                                       ©2020 BSS LLC.




               17-46407-pjs                 Doc 91           Filed 07/20/20                  Entered 07/20/20 13:37:07                                         Page 4 of 9

https://www.13network.com/QueryFrame.aspx                                                                                                                                             7/20/2020
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT


In Re: STEPHEN COLLIAS                                      Ch 13
                                                            Case # 17-46407
                                                            Judge: Phillip J. Shefferly
                           Debtor
__________________________________/

                  NOTICE OF DEADLINE TO OBJECT TO PROPOSED
                        CHAPTER 13 PLAN MODIFICATION

   The deadline to file an objection to the attached proposed chapter 13 plan modification is 21
days after service.

  If no timely responses are filed to a proposed post-confirmation plan modification, the
proponent may file a certificate of no response and request entry of an order approving the plan
modification.

   If a timely objection is filed, the Court will set the matter for hearing and give notice of the
hearing to the debtor, the proponent of the plan modification, the trustee and any objecting
parties. In that event, the plan modification will become effective when the Court enters an order
overruling or resolving all objections.

   Objections to the attached proposed chapter 13 plan modification shall be served on the following:
Attorney for Debtor: Attorney for Debtor(s): Kallabat & Associates, P.C., 31000 Northwestern Hwy.,
Ste 201, Farmington Hills, MI 48334: Chapter 13 Trustee: David Wm. Ruskin, 26555 Evergreen Rd.,
Suite 1100, Southfield, MI 48076.



Dated: July 20, 2020                                        /s/ John Z. Kallabat
                                                            John Z. Kallabat (P49891)
                                                            Kallabat & Associates, P.C.
                                                            Attorney for the Debtor(s)
                                                            31000 Northwestern Hwy.
                                                            Suite 201
                                                            Farmington Hills, MI 48334
                                                            248-647-6611
                                                            ecf@kallabatlaw.com




  17-46407-pjs      Doc 91     Filed 07/20/20     Entered 07/20/20 13:37:07        Page 5 of 9
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT


In Re: STEPHEN COLLIAS                                    Ch 13
                                                          Case # 17-46407
                                                          Judge: Phillip J. Shefferly
                           Debtor
__________________________________/

   ORDER REGARDING THE FIRST POST CONFIRMATION MODIFICATION OF THE
                           CHAPTER 13 PLAN

The above named Debtor having filed a Notice of the First Post Confirmation Modification of
the Chapter 13 Plan Petition and the Court being otherwise fully advised in the premises,

       IT IS ORDERED THAT:

       a) Debtor's Plan will be modified to a 100% Plan.
       b) Debtor will no longer be required to remit any future Federal tax refunds starting the
          2019 tax year to the Chapter 13 Trustee.
       c) Debtor will no longer be required to amend schedule I and provide to the Chapter 13
          Trustee and Creditor, US REIF 325 North Old Woodward Michigan LLC updated
          proof of income for Debtor and non-filing spouse on a semi-annual bases per the
          Order Confirming Plan entered August 2, 2017.
       d) Debtor may retain all profit sharing or bonuses the non- filing spouse or Debtor
          receives for the remainder of the case.
       e) The step payment scheduled to take effect on September 1, 2021 in the amount of
          $390.21 bi-weekly is eliminated.
       f) The Debtor 's Plan payment is increased from $3,156.00 bi-weekly to $7,055.63
          monthly effective July 20, 2020.
       g) The Debtor's missed payment in the amount of $2,555.76 is excused.
       h) In all other respects, the plan, as last modified, remains in full force and effect.



Proposed




  17-46407-pjs     Doc 91     Filed 07/20/20    Entered 07/20/20 13:37:07       Page 6 of 9
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION - DETROIT


In Re: STEPHEN COLLIAS                                 Ch 13
                                                       Case # 17-46407
                                                       Judge: Phillip J. Shefferly
                           Debtor
__________________________________/

                                 PROOF OF SERVICE


I hereby certify that on July 20, 2020, I served a copy of the First Post-Petition Plan
Modification by enclosing the same in an envelope with first class postage fully prepaid,
addressed to the following:

David Wm Ruskin

And I hereby certify that on July 20, 2020, I served a copy of the above named
documents by enclosing the same in envelopes with first class postage fully prepaid,
addressed to the following non-ECF participants:

Bennie & Linda Gordon
16838 Asbury Park
Detroit, MI 48235

Parties as they appear on the attached pacer printed matrix, not including those which
will receive electronic notice of the filing from the ECF system.


Dated: July 20, 2020                                   /s/ Lori Reinwasser
                                                       Lori Reinwasser
                                                       Kallabat & Associates, P.C.
                                                       Paralegal
                                                       31000 Northwestern Hwy.
                                                       Suite 201
                                                       Farmington Hills, MI 48334
                                                       248-647-6611
                                                       ecf@kallabatlaw.com
                                                       P-49891




  17-46407-pjs    Doc 91    Filed 07/20/20   Entered 07/20/20 13:37:07      Page 7 of 9
Label Matrix for local noticing                  Ally Bank                                      Ally Financial Lease Trust
0645-2                                           PO Box 130424                                  PO Box 130424
Case 17-46407-pjs                                Roseville MN 55113-0004                        Roseville MN 55113-0004
Eastern District of Michigan
Detroit
Mon Jul 20 13:32:26 EDT 2020
Blue Cross Blue Sheild                           Capital One                                    Stephen Konstantine Collias
PO Box 321065                                    PO Box 6492                                    17310 Beechwood
Detroit, MI 48232-1065                           Carol Stream, IL 60197-6492                    Beverly Hills, MI 48025-5522



Credit One Bank                                  Detroit Medical Center                         First Premier Bank
P.O. Box 98873                                   Detroit Receiving                              PO Box 5524
Las Vegas, NV 89193-8873                         Dept. 641450                                   Sioux Falls, SD 57117-5524
                                                 PO Box 67000
                                                 Detroit, MI 48267-0002

Joel E. Grand                                    Grand & Grand                                  IRS
31731 Northwestern Hwy                           31731 Northwestern Highway                     Centralized Insolvency Operation
Suite 151                                        Suite 115                                      PO Box 7346
Farmington Hills, MI 48334-1654                  Farmington Hills, MI 48334-1601                Philadelphia, PA 19101-7346


John Henke                                       Johnson Matrix Fitness System Corp.            John Z. Kallabat
29800 Telegraph Rd                               1610 Landmark Drive                            31000 Northwestern Highway
Southfield, MI 48034-1338                        Cottage Grove, WI 53527-8967                   Suite 201
                                                                                                Farmington Hills, MI 48334-2595


LVNV Funding, LLC its successors and assigns     LVNV Funding, LLC its successors and assigns   LVNV Funding, LLC its successors and assigns
assignee of Citi Held for Asset                  assignee of FNBM, LLC                          assignee of Prosper Funding LLC
Issuance 2015-PM2                                Resurgent Capital Services                     Resurgent Capital Services
Resurgent Capital Services                       PO Box 10587                                   PO Box 10587
PO Box 10587                                     Greenville, SC 29603-0587                      Greenville, SC 29603-0587
Greenville, SC 29603-0587
LVNV Funding, LLC its successors and assigns     O’Reilly Rancillio P.C.                        (p)PAWNEE LEASING CORPORATION ATTN SANDI CAR
PO Box 10587                                     12900 Hall Road                                3801 AUTOMATION WAY
Greenville, SC 29603-0587                        Suite 350                                      STE 207
                                                 Sterling Heights, MI 48313-1174                FORT COLLINS CO 80525-5735


(p)PORTFOLIO RECOVERY ASSOCIATES LLC             Premier Bankcard, Llc                          Prosper
PO BOX 41067                                     Jefferson Capital Systems LLC Assignee         221 Main Street
NORFOLK VA 23541-1067                            Po Box 7999                                    Suite 300
                                                 Saint Cloud Mn 56302-7999                      San Francisco, CA 94105-1909


Prosper Marketplace Inc.                         David Wm Ruskin                                US Attorney
C/O WEINSTEIN & RILEY, PS                        26555 Evergreen Rd Ste 1100                    211 West Fort Street
2001 WESTERN AVENUE, STE 400                     Southfield, MI 48076-4251                      Suite 2300
SEATTLE, WA 98121-3132                                                                          Detroit, MI 48226-3269


US Reif 325 N Old Woodward MI                    US Reif 325 North Old Woodward Michigan, LLC
c/o Grand & Grand PLLC                           30100 Telegraph Rd, Ste 366
31731 Northwestern Hwy, Ste 115                  Bingham Farms, MI 48025-5800
Farmington Hills MI 48334-1654
                   17-46407-pjs         Doc 91   Filed 07/20/20           Entered 07/20/20 13:37:07      Page 8 of 9
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Pawnee Leasing                                       Portfolio Recovery Associates, LLC
3801 Automation Way                                  POB 12914
Suite 207                                            Norfolk VA 23541
Fort Collins, CO 80525




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)US Reif 325 North Old Woodward Michigan, L        End of Label Matrix
30100 Telegraph Rd, Ste 366                          Mailable recipients    28
Bingham Farms, MI 48025-5800                         Bypassed recipients     1
                                                     Total                  29




                   17-46407-pjs         Doc 91       Filed 07/20/20        Entered 07/20/20 13:37:07               Page 9 of 9
